[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM De DEFENDANT'S MOTION FOR CLARIFICATION (#154)
The court grants the motion and addresses the motion.
1. The court used the plural "arrearages" intentionally. The counsel fees allowance was due on May 1, 1983 and is in arrears. The lump sum alimony was due by February 8, 1990 and is in arrears, as is the interest which continues to accrue. The answer to the question posed is yes.
2. The court made no order in its memorandum that affected the 15% per annum interest awarded in the judgment. CT Page 1627
3. The plaintiff's present financial circumstances are such that, without accruing any future interest, he will pay for over 11 years on the arrearages reviewed above. Since the contempt mechanism is designed to secure compliance from a party able but unwilling to comply, it is not necessary to address every claim of the petitioner once it has become clear to the court that the cited party has no present means of complying. The court declines to address defendant's "other claims" for no useful purpose would be served.
HARRIGAN, J.